HENDRY, Judge.
Appellant, co-defendant and third party plaintiff below, appeals from an “order on defendant’s motion to consolidate.” Said order denied appellant’s motion to consolidate a third party claim previously severed by the trial judge.
*1335Pursuant to Fla.R.Civ.P. 1.270(a) and (b), the consolidation and severance of third party claims are within the sound judicial discretion of the trial judge. Brody Construction, Inc. v. Fabri-Buiit Structures, Inc., 322 So .2d 61 (Fla. 4th DCA 1975); Compañía Dominicana de Aviación v. Knapp, 251 So.2d 18 (Fla. 3d DCA 1971).
After carefully reviewing the record and briefs, it is our opinion that appellant has failed to demonstrate an abuse of the trial judge’s discretion. Accordingly, the order appealed from is hereby affirmed.
Affirmed.